Citation Nr: 1825497	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 26, 2014.

2.  Entitlement to a TDIU due to service-connected disabilities from November 26, 2014.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969. 
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2014 VA Form 646 Statement of Accredited Representative in Appealed Case.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to a TDIU prior to November 26, 2014, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From November 26, 2014, the evidence is in equipoise as to whether the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities. 


CONCLUSION OF LAW

From November 26, 2014, the criteria for an award of a TDIU have been met.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

A.  Legal Principles and Regulations 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability that is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwkinsi, 1 Vet. App. 326, 332 (1991). 

B.  Analysis

Here, in July 2012, the Veteran filed a claim for a TDIU based on his service-connected disabilities of PTSD, bilateral hearing loss, and tinnitus.  See July 2012 Veteran's Application for Increased Compensation Based on Unemployability.

The Veteran is in receipt of a 50-percent rating for anxiety disorder; a 20-rating rating for bilateral hearing loss prior to November 26, 2014 and a 50 percent rating thereafter; and a 10-percent rating for tinnitus.  Prior to November 26, 2014, the Veteran's service-connected disabilities have a combine rating of 60 percent and an 80-percent rating thereafter.  Therefore, the Board will analyze whether the Veteran is entitled to a TDIU for the period prior to November 26, 2014, and for the period from November 26, 2014.

In terms of whether the minimum schedular requirements for TDIU are met for the period from November 26, 2014, the Veteran is in receipt of a 50-percent rating for anxiety disorder; a 50-percent rating for bilateral hearing loss; and a 10-percent rating for tinnitus.  The Veteran's service-connected disabilities have a combined rating of 80 percent.  Thus, as the Veteran has at least one disability that is ratable at 40 percent or more, with a combined rating of at least 70 percent, the minimum schedular requirements for TDIU have been satisfied for this period.  

The period prior to November 26, 2014, will be discussed in the Remand section. 


From November 26, 2014

Based on the evidence of record, the Board finds that for the period from November 26, 2014, the evidence is in equipoise as to whether the Veteran's service-connected disabilities prevent him from obtaining and sustaining a substantial gainful occupation.

In terms of the Veteran's employment history, the Veteran reported that from December 2006 to November 2007 he worked as an administrative manager at Sinergy Systems.  Also, from December 2007 to July 2010, he worked as an administrative manager at Trident Environmental and Engineering.  His last reported employment was from May 2011 to November 2011, as a substitute mail carrier at the U.S. Post Office.  The Veteran contends that due to his service-connected disabilities of PTSD, bilateral hearing loss, and tinnitus, he is unable to maintain employment.  See July 2012 Veteran's Application for Increased Compensation Based on Unemployability.

Specifically, in a February 2013 Statement in Support of the Claim, the Veteran stated that he was terminated from Trident Environmental and Engineering for what he believed was his inability to no longer play "office politics."  He was accused of being uncooperative.  Additionally, the Veteran stated that he resigned from the U.S. Post Office, before he was terminated, due to his completely unsatisfactory evaluation.  The Veteran stated that he had a few problems with the customers on his route and received complaints by customers every day. 

In a February 2013 Request for Employment Information, Trident Environmental and Engineering stated that the Veteran was terminated due to reluctance and combativeness in accepting management decisions and directions.  

In a June 2013 medical opinion, a VA therapist at the VA mental health clinic noted that the Veteran underwent treatment from May 2007 to August 2010.  The VA therapist noted that the Veteran's initial presentation included employment stress and conflict which he has bene struggling with since the late 1990's.  The VA therapist noted that the Veteran, a Vietnam combat veteran, suffered from instructive thoughts, survivor guilt, flashbacks, poor sleep, and irritability, which directly affect his ability to perform his work duties.  The clinical manager opined that this has caused a clear decline in his performance, and based on the effects the Veteran's meets the criteria of unemployability due to his service-connected PTSD. 

In an August 2013 VA Disability Benefits Questionnaire (DBQ) for PTSD, the VA examiner noted that with regard to Veteran's claim for individual unemployability, Veteran maintained employment for 30 years and was then fired.  He attributed being fired to his therapist encouraging him to become more "authentic" which led to more antagonistic relationships in the workplace.   He stated he became "too authentic."  A letter written by his therapist attributes Veteran's being fired to PTSD associated irritability and other symptoms.  Since then he had difficulty learning a new job; however it varied greatly from his former work experience and required speed.  He reported he could not do another job due to physical reasons.  The VA examiner opined that it seems likely the Veteran would have more success in the workplace in positions related to his past job experience as opposed to trying to learn a new skill set that requires efficiency or physical labor.  He may also do better in the workplace if he engaged in therapy to address interpersonal skills and anger management.

In an August 2013 VA DBQ for hearing loss and tinnitus, in regards to the Veteran's service-connected bilateral hearing loss, the VA examiner noted that the Veteran does have functional impairment in that the Veteran has trouble hearing in crowds, conversations, or hearing movies.  Also, in regards to his service-connected tinnitus, the VA examiner noted there was a functional impairment in that the Veteran reported that once the ringing starts, it becomes difficult to focus on anything else. 

In a September 2013 Statement, the Veteran stated that the August 2013 VA examiner spent only 45 minutes discussing his disabilities, without all of the documentation concerning his claim.  The Veteran stated that his last three jobs ended in termination.  He stated that during these employments he would experience anger issues.  He noted that he has become run down and irritable and has the inability to sleep, which have contributed to him making mistakes at work.  The Veteran reported that he was unable to function or deal with the stress of the work environment, and his disabilities make it impossible to function appropriately and effectively.  

In a December 2014 Statement, T.M., who hired the Veteran to work at Trident Environmental and Engineering, noted that in late 2009, he noticed that the Veteran's performance and demeanor began to deteriorate.  Over time, the Veteran's relationship became hostile and his behavior was so irreversible that he was ultimately terminated. 

In a December 2014 Statement, the Veteran stated that he was terminated from his last employment due to his service-connected PTSD and hearing issues.  In this statement, the Veteran again reiterated the struggles his PTSD and hearing loss symptoms have contributed to his inability to work.  

In a February 2015 DBQ for hearing loss and tinnitus, the Veteran reported that his hearing loss and tinnitus make it difficult to concentrate and on understanding speech. 

In a September 2014 Statement, the Veteran noted that his hearing condition caused difficulty with this previous employments, and was a factor in his previous terminations.  

Thus, the Board finds that the Veteran's credible lay statements as to the symptomatology of his service-connected disabilities, coupled with the collective impact of the Veteran's service-connected disabilities, the lay evidence and particularly the July 2013 VA therapist's opinion, as discussed above, together, all support a finding that the Veteran was unable to secure and follow a substantially gainful occupation by means of his service-connected disabilities. 

The Board acknowledges, when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise.  A claim will be denied only if the preponderance of the evidence is against the claim. If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107.  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU for the period from November 26, 2014, is warranted.


ORDER

Entitlement to a TDIU due to service-connected disabilities from November 26, 2014, is granted.


REMAND

TDIU - Prior to November 26, 2014

In terms of the period prior to November 26, 2014, the Board finds that the minimum schedular requirements are not met because the Veteran did not have a single disability at 60 percent or two or more service-connected disabilities with a combined rating to 70 percent or more.  Where claimants do not meet the percentage standards set forth in § 4.16(a), as is the case here, the matter of a TDIU rating should be referred to the Director of Compensation and Pension for extraschedular consideration when it is found that the claimant is unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Factors to be considered include, but are not limited to, the veteran's service-connected disabilities, employment history, and educational and vocational attainment.  38 C.F.R. § 4.16(b).  

In light of the previously discussed evidence, the Board finds that the issue of entitlement to TDIU benefits under 38 C.F.R. § 4.16 (b) should be referred to the Director of Compensation and Pension Service for adjudication as the evidence of record reflects that the Veteran is unemployable due to his service -connected disabilities prior to November 26, 2014.  Specifically, as reflected by the Veteran's lay statements and as well as the buddy statements regarding the Veteran's inability to work, the Veteran has not been able to maintain employment since prior to November 26, 2014.  This is further supported by the June 2013 VA therapist's opinion that opined that based on the Veteran's treatment through May 2007 to August 2010, the Veteran has become unemployable due to his service-connected PTSD.  For these reasons, the Board finds that a remand for this referral is warranted.


Accordingly, the case is REMANDED for the following action:

1.  For the period prior to November 26, 2014, refer the Veteran's appeal to the Director of Compensation for an opinion addressing whether the Veteran is unemployable due to his service-connected chronic service-connected disabilities under 38 C.F.R. § 4.16 (b).

2.  Upon completion, readjudicate the claim for TDIU for the period prior to November 26, 2014, on an extraschedular basis.  If the benefit sought is not granted, issue the Veteran and his representative a supplement statement of the case (SSOC) and return the matter to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


